PER CURIAM:
Charles Edward Dodson appeals the district court’s order dismissing his “Motion to Dismiss” and “Affidavit of Specific Negative Averment” nominally pursuant to “Fed.R.Crim.P. 12(B)(2).” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Dodson, 1995 WL 30537, No. CR-94-106 (W.D.Va. filed July 21, 2003 & entered July 24, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED